NUMBER 13-19-00531-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG



ROBERT JONES,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 156th District Court
                         of Bee County, Texas.


  ORDER ABATING APPEAL PENDING SUPPLMENTATION
                 OF THE RECORD

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      This case is before the Court on appellant’s motion to supplement the record with

the PSI that the trial court considered when imposing sentence and motion to suspend

the briefing deadline until the record has been supplemented. The Court GRANTS the
motions. The Clerk shall file a supplemental record which includes the PSI that the trial

court considered when imposing sentence in this cause within fifteen days from the date

of the Order. The briefing deadlines are ABATED until the Clerk files the supplemental

record. Appellant’s brief is due thirty days after the supplemental record is filed.

       IT IS SO ORDERED.

                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of November, 2019.




                                             2